  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 1 of 47 PageID #:2921



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


THE CITY OF CHICAGO,

                        Plaintiff,

           v.                                  Case No. 18 C 6859

WILLIAM P. BARR, in his                        Judge Harry D. Leinenweber
official capacity as the
Attorney General of the
United States,

                        Defendant.

                        MEMORANDUM OPINION AND ORDER

     This litigation concerns the Executive Branch’s ability to

attach    conditions     to    money   it    offers     to    state    and     local

governments. In this case—the latest chapter of a dispute playing

out in district and appellate courts around the country—the City

of Chicago takes issue with the conditions that the U.S. Attorney

General   placed   on    the   FY   2018    Edward    Byrne    Memorial      Justice

Assistance Grant (“Byrne JAG”) Program. The City contends that

certain   conditions      attached     to   Byrne    JAG     funds    violate   the

constitutional requirements of federalism and the separation of

powers. For the reasons stated herein, Defendant’s Motion to

Dismiss (Dkt. No. 42) is granted in part and denied in part.

Plaintiff’s Motion for Summary Judgment (Dkt. No. 48) is granted

in part and denied in part.
  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 2 of 47 PageID #:2921



                                 I.    BACKGROUND

       In addition to describing the most relevant facts here, the

Court incorporates those facts previously described in its earlier

ruling. See City of Chicago v. Sessions, 321 F. Supp. 3d 855 (N.D.

Ill. 2018).

       The   Byrne    JAG   program     is   the    primary     source   of   federal

criminal justice funding available to state and local governments.

(Def.’s Resp. to Pl.’s Stmt. of Facts (“PSOF”) ¶ 11, Dkt. No. 62.)

This program is overseen by the Office of Justice Programs (OJP)

within the U.S. Department of Justice (DOJ). (PSOF ¶ 11.) The Byrne

JAG program distributes funds by a statutorily-defined formula

based on a state’s population and the number of violent crimes

reported within that jurisdiction in the past year. See 34 U.S.C.

§ 10156. To receive Byrne JAG funds, a state or local government

must    apply   and    comply    with    all       conditions    outlined     in    the

Solicitation document that the Attorney General provides. See 34

U.S.C. § 10153.

       Chicago has received Byrne JAG funds every year since 2005.

(PSOF ¶ 12.) But in 2017 the City ran into trouble when it came

time to apply for and accept Byrne JAG funds. The Attorney General

attached several new immigration-related conditions to the FY 2017

funds   that    conflicted      with    Chicago’s      stated    policy     goals    of

promoting cooperation between local law enforcement and immigrant

communities and ensuring access to essential city services for all

                                        - 2 -
  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 3 of 47 PageID #:2921



city residents regardless of citizenship status. Therefore, in

August of 2017, the City sued the Attorney General (then Jefferson

Sessions) to enjoin his office from attaching those conditions to

the FY 2017 Byrne JAG funds. See City of Chicago v. Sessions,

No. 17-cv-5720 (N.D. Ill.).

       In the 2017 case, Chicago challenged three conditions that

the Court will explain in detail later and will refer to as the

“notice,    access,   and   Section     1373    compliance   conditions.”         In

September of 2017, this Court issued a nationwide preliminary

injunction as to the notice and access conditions. See City of

Chicago v. Sessions, 264 F. Supp. 3d 933 (N.D. Ill. 2017). The

Court denied the Attorney General’s request to stay the nationwide

application of the preliminary injunction. See City of Chicago v.

Sessions, No. 17-cv-5720, 2017 WL 4572208 (N.D. Ill. Oct. 13,

2017). The Seventh Circuit affirmed the Court’s decision to grant

the preliminary injunction, but later decided to take up the

limited issue of the injunction’s nationwide scope en banc. See

City   of   Chicago   v.    Sessions,     888   F.3d   272   (7th   Cir.   2018)

(affirming the preliminary injunction), reh’g en banc granted in

part, opinion vacated in part, No. 17-2991, 2018 WL 4268817 (7th

Cir. June 4, 2018) (granting en banc review as to the issue of

whether a nationwide injunction was proper).

       Then,   in   July   2018,   this   Court   granted    partial    summary

judgment for the City. See City of Chicago v. Sessions, 321 F.

                                     - 3 -
  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 4 of 47 PageID #:2921



Supp. 3d 855 (N.D. Ill. 2018). The Court held the notice and access

conditions unconstitutional because neither the Byrne JAG statute

nor any other federal law gave the Attorney General statutory

authority to impose them. Id. at 873-74. The Court further found

that   8   U.S.C.    § 1373   is     unconstitutional   as   it    violates   the

anticommandeering doctrine, and that therefore the Section 1373

compliance condition is unlawful because the Attorney General

cannot demand compliance with an unconstitutional law. Id. at 875-

76. The Court entered a permanent nationwide injunction preventing

the    Attorney     General   from    attaching   the   three     aforementioned

conditions to the FY 2017 Byrne JAG funds. Id. at 881; Final

Judgment and Order, Chicago v. Sessions, No. 17-cv-5720 (N.D.

Ill.), Dkt. No. 211. However, as the Seventh Circuit had at the

time stayed the nationwide scope of the preliminary injunction

pending an en banc rehearing, this Court stayed the nationwide

scope of the permanent injunction in the same fashion. See City of

Chicago, 321 F. Supp. 3d at 881-82. However, the Seventh Circuit

vacated the en banc hearing after this Court issued its permanent

injunction, as by that point the preliminary injunction “ha[d] all

but evaporated.” City of Chicago, 2018 WL 4268814, at *2. Thus,

the permanent injunction regarding the notice, access, and Section

1373 compliance conditions currently applies only to the FY 2017

funds and Chicago. See Final Judgment and Order. The Court’s 2018



                                       - 4 -
  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 5 of 47 PageID #:2921



summary judgment opinion is on appeal before the Seventh Circuit.

See City of Chicago v. William Barr, No. 18-2885 (7th Cir.).

     The Attorney General began issuing FY 2018 Byrne JAG funds in

October    of   2018.   (PSOF    ¶ 34.)    Chicago     filed   this    suit       on

October 12, 2018, seeking to enjoin the Attorney General from again

imposing certain immigration-related conditions on the FY 2018

funds. On November 20, 2018, DOJ notified Chicago that OJP had

awarded the City $2,268,856 for its FY 2018 Byrne JAG award. (PSOF

¶ 35.) However, as before, to accept the money, Chicago had to

agree to a variety of conditions. (See Chicago FY 2018 Byrne JAG

Award, Ex. C to Def.’s Request for Judicial Notice (“RJN”), Dkt.

No. 44-1.)

     Several funding conditions are at issue in this case. Some

this Court has already ruled upon, and others are new. The first

four conditions, which have already been before this Court and

therefore will be referred to as the “repeat conditions,” are as

follows:

     1.   The notice condition. This condition requires the
     State or local government to “provide—as early as
     practicable… —advance notice to [the Department of
     Homeland Security (DHS)] of the scheduled release date
     and time for a particular alien, if a State or local
     government   (or  government-contracted)  correctional
     facility receives from DHS a formal written request
     pursuant to the INA that seeks such advance notice.”
     (Chicago FY 2018 Byrne JAG Award ¶ 46.)

     2.   The access condition. This condition requires the
     State or local government to permit federal government
     agents “access to any State or local government (or

                                     - 5 -
  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 6 of 47 PageID #:2921



     government-contracted) correctional facility by such
     agents for the purpose” of “interrogat[ing] any alien or
     person believed to be an alien as to his [or her] right
     to be or to remain in the United States.” (Id. ¶ 45.)

     3.   The Section 1373 compliance condition. This
     condition requires the Chief Legal Officer of the
     recipient jurisdiction to certify that the “program or
     activity” funded under the Byrne JAG award complies with
     8 U.S.C. §§ 1373 (a) and (b). (Id. ¶¶ 41-43.) 8 U.S.C.
     § 1373 provides: “Notwithstanding any other provision of
     Federal, State, or local law, a Federal, State, or local
     government entity or official may not prohibit, or in
     any way restrict, any government entity or official from
     sending to, or receiving from, the Immigration and
     Naturalization   Service   information   regarding   the
     citizenship or immigration status, lawful or unlawful,
     of any individual.” 8 U.S.C. § 1373.

     4.   The Section 1644 compliance condition. This
     condition requires the Chief Legal Officer to certify
     that the “program or activity” funded under the Byrne
     JAG award complies with 8 U.S.C. § 1644. (Chicago FY
     2018 Byrne JAG Award ¶¶ 41-43.) 8 U.S.C. § 1644
     provides: “Notwithstanding any other provision of
     Federal, State, or local law, no State or local
     government entity may be prohibited, or in any way
     restricted, from sending to or receiving from the
     Immigration and Naturalization Service information
     regarding the immigration status, lawful or unlawful, of
     an alien in the United States.” 8 U.S.C. § 1644.

On November 2, 2018, DOJ announced that, “at this time” it would

not “use or enforce” the repeat conditions against Chicago, because

these conditions were the subject of pending litigation. (See

FY 2017 and FY 2018 JAG Award Special Notices at 2, Ex. D to Def.’s

RJN.)   However,   DOJ   reserved     the    right     to   enforce   the   repeat

conditions against Chicago in the future if “the posture of the

pending   litigation     changes    (or     if   the   pending   litigation       is



                                     - 6 -
  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 7 of 47 PageID #:2921



resolved) in a manner such that DOJ decides to use or enforce any

or all of [the repeat conditions.]” (Id.)

      There are also two new conditions attached to the FY 2018

grants that are at issue in this case:

      1.   The harboring condition. This condition prohibits
      the recipient jurisdiction from making any “public
      disclosure… of any federal law enforcement information
      in a direct or indirect attempt to conceal, harbor, or
      shield from detection any fugitive from justice under 18
      U.S.C. ch. 49, or any alien who has come to, entered, or
      remains in the United States in violation of 8 U.S.C.
      ch. 12—without regard to whether such disclosure would
      constitute (or could form a predicate for) a violation
      of 18 U.S.C. 1071 or 1072 or of 8 U.S.C. 1324(a).”
      (Chicago FY 2018 Byrne JAG Award.)

      2.   The additional certification requirement. This
      condition requires the recipient jurisdiction to submit
      a “Certifications and Assurances by the Chief Executive
      of the Applicant Government.” (Chicago FY 2018 Byrne JAG
      Award ¶ 61.) The condition incorporates a requirement
      that the City’s Chief Legal officer certify that
      “neither the jurisdiction nor any entity, agency, or
      official of the jurisdiction has in effect… any law,
      rule, policy, or practice that would apply to the
      ‘program or activity’ to be funded… that would or does—
      (a) impede the exercise by federal officers of authority
      under 8 U.S.C. § 1357(a); or (b) impede the exercise by
      federal officers of authority relating to 8 U.S.C.
      § 1226(a) or (c), 8 U.S.C. § 1231(a), or 8 U.S.C.
      § 1366(1) or (3).” (State or Local Government: FY 2018
      Certification, Ex. M to Pl.’s RJN, Dkt. No. 52-13.)

The   Court   will   refer    to   these     two   conditions    as   the   “new

conditions.”    As with the repeat conditions, DOJ announced that it

would not enforce the additional certification requirement against

Chicago. (See FY 2017 and FY 2018 JAG Award Special Notices at 2.)




                                     - 7 -
  Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 8 of 47 PageID #:2921



The Court will refer to all six funding conditions together as the

“challenged conditions.”

     The    present   motions    concern       Chicago’s    Amended    Complaint,

which contains eight Counts.           Count I charges that the challenged

conditions are ultra vires, as the Attorney General does not have

statutory authority to impose them. Count II alleges that the

challenged conditions violate the separation of powers doctrine.

Count III alleges that the challenged conditions violate the

Spending Clause of the U.S. Constitution. Count IV alleges that

8 U.S.C.    §§ 1373     and    1644     violate     the     Tenth     Amendment’s

anticommandeering doctrine and thus the Attorney General cannot

impose compliance with these laws as conditions on the Byrne JAG

program.     Count      V     asserts       that,     notwithstanding          the

unconstitutionality of §§ 1373 and 1644, Chicago’s Welcoming City

Ordinance and implementing policies comply with §§ 1373 and 1644,

and the City deserves declaratory judgment to that effect. In

Count VI, Chicago seeks a declaratory judgment that its Welcoming

City Ordinance and implementing policies comply with 8 U.S.C.

§ 1324. Count VII alleges that the challenged conditions are

arbitrary    and   capricious     in    violation    of     the   Administrative

Procedure    Act   (“APA”).    Finally,     Count    VIII    asserts    that   the

President lacked statutory authority under the DOJ’s succession

statute, 28 U.S.C. § 508, to appoint Matthew Whitaker as acting

Attorney General. Chicago seeks a permanent injunction preventing

                                       - 8 -
     Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 9 of 47 PageID #:2921



the challenged conditions from taking effect. The City further

reserves its right, upon final judgment of the Court and pursuant

to 28 U.S.C. § 2412, to seek reasonable attorneys’ fees, expenses,

and costs.

        Chicago    now    moves    for   summary    judgment    in   its   favor     on

Counts I, II, III, IV, and VII, seeking a declaration that the

challenged conditions violate the U.S. Constitution and the APA,

and a permanent injunction that prohibits the DOJ from imposing

the challenged conditions on the FY 2018 funds or in any future

program year. The Attorney General moves under Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6) to dismiss various aspects

of    the   Amended      Complaint.      Specifically,    the   Attorney    General

argues that Chicago lacks standing to challenge the additional

certification          requirement,      seek   a   declaration      regarding     its

compliance with 8 U.S.C. § 1324, and challenge the President’s

appointment       of     former    Acting   Attorney     General     Whitaker;     and

Chicago fails to state a claim on its APA counts and its challenges

to the harboring condition.

        The Court will first address the standing and jurisdictional

arguments for dismissal, and then turn to the merits of the Counts

at issue in Plaintiff’s Motion for Summary Judgment.

                             II.    MOTION TO DISMISS

        The Attorney General moves to dismiss Counts I, II, III, VI,

VII and VIII of Chicago’s Amended Complaint under Rules 12(b)(1)

                                          - 9 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 10 of 47 PageID #:2921



and 12(b)(6). A motion to dismiss pursuant to Rule 12(b)(1) tests

the jurisdictional sufficiency of the complaint. See FED. R. CIV.

PRO. 12(b)(1). Defendant asserts a facial challenge to Chicago’s

Amended Complaint. See Silha v. ACT, Inc., 807 F.3d 169, 173 (7th

Cir. 2015) (noting that in evaluating a challenge to subject matter

jurisdiction, a court must first determine whether a defendant has

raised a factual or facial challenge). A facial challenge argues

that the plaintiff has not sufficiently alleged a basis of subject

matter jurisdiction. Id. In a facial challenge to subject matter

jurisdiction, the court does not look beyond the allegations in

the complaint, which are taken as true for purposes of the motion.

Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 444 (7th

Cir. 2009). The plaintiff bears the burden of establishing the

elements necessary for jurisdiction. See Silha, 807 F.3d at 173.

     Rule 12(b)(6) allows dismissal for “failure to state a claim

upon which relief can be granted.” See FED. R. CIV. PRO. 12(b)(6).

A court entertaining a Rule 12(b)(6) motion must construe the

complaint in the light most favorable to the plaintiff and accept

as true all well-pleaded facts alleged. Tamayo v. Blagojevich, 526

F.3d 1074, 1081 (7th Cir. 2008). To survive a motion to dismiss

under Rule 12(b)(6), a complaint must “provide a short and plain

statement of the claim showing that the pleader is entitled to

relief, sufficient to provide the defendant with fair notice of

the claim and its basis.” Id.; see also FED. R. CIV. P. 8(a)(2).

                                    - 10 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 11 of 47 PageID #:2921



                     A.   Whitaker Appointment (Count VIII)

       The   Court    can   dispense    of   the   first    issue   quickly.   In

Count VIII, Plaintiff challenges the President’s 2018 appointment

of Matthew Whitaker as Acting Attorney General. In February 2019,

the President appointed, and the Senate confirmed, William Barr to

serve   as   Attorney       General.   Accordingly,    in    its    response   to

Defendant’s Motion to Dismiss, Plaintiff concedes that it is

abandoning this claim. (See Pl.’s Memo. at 24, Dkt. No. 50 (“[T]he

Court need not take up this weighty constitutional issue now.”).)

Thus, Defendant’s Motion to Dismiss Count VIII with prejudice is

granted.

  B.    Welcoming City Ordinance Declaratory Judgment (Count VI)

       The Court turns to the Attorney General’s argument against

Count VI, in which the City seeks a declaratory judgment that its

Welcoming City Ordinance (the “Ordinance”) and its implementing

policies comply with 8 U.S.C. § 1324. Section 1324 contains the

federal prohibition against harboring illegal aliens. See 8 U.S.C.

§ 1324(a) (establishing criminal liability for any person who

“knowing or in reckless disregard of the fact that an alien has

come to, entered, or remains in the United States in violation of

law, conceals, harbors, or shields from detection, or attempts to

conceal, harbor, or shield from detection, such alien in any

place”).



                                       - 11 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 12 of 47 PageID #:2921



     This Ordinance, codified as Chapter 2-173 of the Chicago

Municipal Code, reflects the City’s determination that, “as a City

in which one out of five of its residents is an immigrant, ‘the

cooperation of all persons, both documented citizens and those

without documentation status, is essential to achieve the City’s

goals   of    protecting   life    and    property,     preventing    crime     and

resolving problems.’” City of Chicago, 888 F.3d at 279 (citing

Chicago, Ill. Muni. Code § 2-173-005). The Ordinance prohibits

City agents from arresting, detaining, or continuing to detain a

person based upon an immigration detainer when such detainer is

for a civil immigration law violation, or on the belief that the

person is not present legally in the U.S. or has committed a civil

immigration violation. Chicago, Ill. Muni. Code § 2-173-042(a). So

too are City agents prohibited from allowing Immigrations and

Customs    Enforcement     (ICE)   agents    access     to   a   person   in   City

custody,      allowing   ICE    agents     use   of     City     facilities    for

investigative purposes, expending their time on duty responding to

ICE inquiries, and informing ICE of a person’s custody status or

release      date.   Chicago,   Ill.     Muni.   Code   §    2-173-042(b).      The

prohibitions in § 2-173-042 do not apply when the individual in

question is a gang member, convicted felon, has a felony charge

pending, or has an outstanding criminal warrant. Id. § 2-173-

042(c). There is also an exception for when City agents act



                                    - 12 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 13 of 47 PageID #:2921



pursuant to a “legitimate law enforcement purpose that is unrelated

to the enforcement of a civil immigration law.” Id. § 2-173-042(b).

      In its Amended Complaint, Chicago alleges that high-ranking

officials in President Trump’s administration have threatened to

“weaponize”        8     U.S.C.        § 1324     against        Chicago     and       other

jurisdictions seeking to prioritize local law enforcement over

enforcement of federal immigration law. Chicago cites to two such

incidents: (1) a January 4, 2018, interview on Fox News in which

then-Acting Director of ICE Thomas Homan states that he had asked

DOJ to “look into criminal charges for elected officials with

sanctuary     policies,         as     they     are    harboring       illegal      aliens,

according to 8 U.S.C. § 1324.” (Am. Compl. ¶ 65, Dkt. No. 34.) And

(2)   a   January      16,     2018,    hearing       before    the    Senate     Judiciary

Committee     in       which    Kirstjen      Nielsen,         the    then-Secretary     of

Homeland    Security,          stated     during        her     testimony       that   “the

Department of Justice is reviewing what avenues may be available”

to charge elected officials in so-called sanctuary jurisdictions.

(Id.) The City emphasizes that in the approximately 70 years of

the law’s existence, the federal government has never attempted to

prosecute    an     elected      official       acting    in     his   or   her    official

capacity for a violation of Section 1324. This, despite the fact

that Chicago has had a version of a policy of prohibiting City

officials from assisting in federal immigration investigations

since 1984. (Am. Compl. ¶ 24.) Chicago contends that these comments

                                          - 13 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 14 of 47 PageID #:2921



from    Trump     Administration     officials     suggest     that    DOJ     is

considering criminally prosecuting elected officials in Chicago

under Section 1324.

       The Attorney General asserts that Chicago’s request for a

declaration that its Ordinance complies with Section 1324 is unripe

because the City does not allege that the federal government has

taken any effort to charge the City or its leaders with violating

that statute. Nor does the City allege that federal government

officials have suggested future Section 1324 prosecutions against

Chicago officials specifically.

       To establish Article III standing, a plaintiff must show (1)

an “injury in fact,” (2) a sufficient “causal connection between

the injury and the conduct complained of,” and (3) a “likelihood”

that the injury “will be redressed by a favorable decision.” Susan

B. Anthony List v. Driehaus, 573 U.S. 149, 157-58 (2014) (citing

Lujan v. Defenders of Wildlife, 504 U.S. 555 at 560-61 (1992)).

The    Attorney    General’s   argument    concerns    the   injury    in    fact

requirement, ensures that a plaintiff has a “personal stake in the

outcome of the controversy.” Id. at 158, 157 n.5 (noting that

standing and ripeness issues in a pre-enforcement challenge case

“boil down to the same question”). An injury sufficient to satisfy

Article III must be “concrete and particularized” and “actual or

imminent,    not     conjectural    or    hypothetical.”       Id.    (internal

quotations omitted). An allegation of future injury may suffice if

                                    - 14 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 15 of 47 PageID #:2921



the threatened injury is “certainly impending,” or there is a

“substantial risk that the harm will occur.” Id. (citation and

internal quotations omitted).

     Count     VI       raises    a     “pre-enforcement      challenge.”     When   a

plaintiff claims that the threatened enforcement of a law creates

an injury sufficient to create Article III standing, an actual

arrest,   prosecution,           or     other   enforcement    action    is   “not   a

prerequisite to challenging the law.” Susan B. Anthony, 573 U.S.

at   158-59.        A     court       may     undertake    pre-enforcement       when

circumstances       “render       the    threatened   enforcement       sufficiently

imminent.” Id. at 159. Specifically, a plaintiff satisfies the

injury-in-fact requirement if he alleges “an intention to engage

in a course of conduct arguably affected with a constitutional

interest, but proscribed by a statute, and there exists a credible

threat of prosecution thereunder.” Id. (citing Babbitt v. Farm

Workers, 442 U.S. 289, 298 (1979)).

     Chicago has met the ripeness standard. The City has alleged

an intention to engage in—or more accurately, declared that it is

already engaging in—a course of conduct arguably affected with a

constitutional interest but proscribed by 8 U.S.C. § 1324. See

Driehaus, 573 U.S. at 159. The Attorney General has not raised an

argument as to why Chicago’s constitutionally protected interests

are not in play. Regardless, the City properly identifies two

constitutional interests relevant to its desire to implement its

                                            - 15 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 16 of 47 PageID #:2921



Ordinance: (1) Chicago’s First Amendment free speech rights, see

Rosenberger v. Rector & Visitors of Univ. of Virginia, 515 U.S.

819, 833 (1995); and (2) the anticommandeering doctrine, which

limits Congress’s ability to issue orders directly to State and

local governments, see Murphy v. Nat’l Collegiate Athletic Ass’n,

138 S. Ct. 1461, 1475 (2018). Furthermore, Chicago alleged that

the federal government made a credible threat of prosecution under

Section 1324. Driehaus, 573 U.S. at 159; Ohio Civil Rights Comm’n

v. Dayton Christian Schools, Inc., 477 U.S. 619, 625 n.1, (1986)

(“[A]   reasonable       threat    of     prosecution      creates     a    ripe

controversy.”). No less than the Acting Director of ICE and the

Secretary of Homeland Security advised the public that DOJ was

considering charging elected officials in “sanctuary cities” with

violating    Section     1324.    The    high-ranking     nature     of    these

individuals’ roles in the executive branch renders their threats

credible. The fact that these officials did not threaten Chicago

or its elected officials by name does not doom the City’s claim.

The federal government has “not disavowed any intention of invoking

the criminal penalty” behind Section 1324, leaving the City “some

reason in fearing prosecution” for violation of that statute. See

Babbitt,    442   U.S.   at    302.     Thus,   Chicago’s     pre-enforcement

challenge is ripe, and the Court denies Defendant’s Motion to

Dismiss Count VI.



                                    - 16 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 17 of 47 PageID #:2921



      However, the Court notes that while Chicago opposed the Motion

to Dismiss Count VI, it did not move for summary judgment on this

Count.     Thus, Count VI remains in the case at this time.

      C.    Standing to Challenge the Additional Certification
                              Requirement

      The Attorney General argues that the Court lacks subject

matter jurisdiction over Chicago’s challenges to the additional

certification requirement (contained in Counts I, II, and III)

because the City does not have Article III standing to pursue them.

Specifically, the Attorney General argues that Chicago lacks an

injury     in    fact     sufficient     to      challenge     the   additional

certification requirement because OJP has “publicly announced that

it is not enforcing this requirement as to Chicago and several

other jurisdictions.” (Def.’s Mot. at 22, Dkt. No. 44.) Further,

the Attorney General asserts that if OJP were to decide to enforce

the requirement, it would provide formal, written notice.

      The City counters that DOJ’s announcement was issued three

weeks after the filing of Chicago’s suit and, as a result, standing

is not defeated. (Pl.’s Mot. at 20). The City is correct. Standing

is measured at the commencement of an action. See Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

189 (2000) (“The requisite personal interest that must exist at

the   commencement       of   the   litigation    (standing)    must   continue

throughout      its     existence    (mootness).”).     Chicago      filed   its


                                      - 17 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 18 of 47 PageID #:2921



Complaint on October 12, 2018, and DOJ issued its announcement on

November 2, 2018. Because the City’s injury is measured at the

time the complaint is filed, Defendant’s argument fails.

     Instead, the question is one of mootness, and whether DOJ’s

withdrawal of the additional compliance requirement moots the

City’s complaint on this issue. Normally, under Article III, cases

without   “actual,    ongoing    controversies      are   moot    and   must   be

dismissed   for   lack   of   jurisdiction.”      Fed’n    of    Adver.   Indus.

Representatives, Inc. v. City of Chicago, 326 F.3d 924, 929 (7th

Cir. 2003) (quoting Stotts v. Cmty. Unit Sch. Dist. No. 1, 230

F.3d 989, 990–91 (7th Cir. 2000)). One exception to this rule is

when a defendant voluntary stops performing the challenged conduct

after the commencement of a suit. Friends of the Earth, Inc., 528

U.S. at 173. Ordinarily, the “voluntary cessation of the allegedly

unlawful conduct” is insufficient to render a claim moot. Id. But

for this exception, courts would be left “compelled to leave the

defendant… free to return to his old ways.” Id. at 189 (citing

City of Mesquite v. Aladdin’s Castle, Inc., 484 U.S. 283, 289

(1982)    (internal   quotations     omitted)).     Finally,     “[t]he   heavy

burden of persuading the court that the challenged conduct cannot

reasonably be expected to start up again lies with the party

asserting mootness.” Id. at 189.

     The Attorney General does not specifically argue mootness,

but cites Whitmore v. Arkansas, 495 U.S. 149, 157–58 (1990), for

                                    - 18 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 19 of 47 PageID #:2921



the proposition that for a court to have jurisdiction the injury

alleged in the complaint must be “certainly impending.” To support

this,   Defendant     notes   that    DOJ   would   need   to   give    Chicago

“specific, formal, written notice of DOJ’s intent” to re-start

enforcement of the additional certification requirement and argues

that such a development is “speculative” to begin with. (Def.’s

Mot. at 22.) In Los Angeles v. Lyons, 461 U.S. 95 (1983), the

Supreme Court held that a plaintiff lacked standing to seek an

injunction against the enforcement of a police chokehold policy

because he could not credibly allege that he faced a realistic

threat from the policy. However, the Supreme Court explained that

a citywide moratorium on police chokeholds would not moot “an

otherwise     valid   claim    for    injunctive     relief,     because     the

moratorium by its terms was not permanent.” Friends of the Earth,

Inc., 528 U.S. at 190 (citing Lyons, 461 U.S. at 101). Here, DOJ’s

notice is by its own terms impermanent. Indeed, DOJ has not offered

any   evidence   about    what    “specific,     formal,    written     notice”

entails, and there is no reason to believe that if the litigation

were terminated today the DOJ could not reimpose the conditions

tomorrow. As a result, the Attorney General has not met his heavy

burden of persuading the Court that his voluntary cessation moots

this issue.




                                     - 19 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 20 of 47 PageID #:2921



      Accordingly,      Defendant’s    Motion     to   Dismiss       Plaintiff’s

challenge to the additional certification requirement on account

of standing or mootness is denied.

            D.    APA Claims (Counts I, II, III, and VII)

      Next, the Attorney General moves to dismiss Counts I, II,

III, and VII on the basis that they rely on the APA, but there is

no final agency action for Chicago to challenge. As the Court

explained in its summary judgment opinion, two things must be true

for an agency action to be considered final. “First, the action

must mark the ‘consummation’ of the agency’s decision making

process—it must not be of a merely tentative or interlocutory

nature. And second, the action must be one by which ‘rights or

obligations      have   been    determined,’      or    from    which     ‘legal

consequences will flow.’” Bennett v. Spear, 520 U.S. 154, 177–78

(1997). Chicago asserts, as this Court has held previously, that

the   Attorney     General’s    decision     to    impose      the   challenged

conditions on the JAG funds constitutes final agency action that

is ripe for judicial review. See City of Chicago, 321 F. Supp. 3d

at 866.

      According to the Attorney General, imposing the challenged

conditions on the FY 2018 grants is not a final agency action

because “OJP has issued the City’s FY 2018 Byrne JAG award pursuant

to court injunctions, [but] the Office has not yet determined to

grant or deny the application administratively.” (Def.’s Mot. at

                                    - 20 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 21 of 47 PageID #:2921



19).   This   contention     is   particularly      unsuitable    because    the

Attorney General made this precise argument in its briefing before

the Court’s last summary judgment decision, and the Court rejected

it.    See City of Chicago v. Sessions, No. 17-cv-5720 (N.D. Ill.),

Def.’s Memo., Dkt. 139 (“As there is no dispute that the Department

has not yet determined whether to grant FY 2017 Byrne JAG funds to

the City, or to deny its pending application, it follows that there

is, as of yet, no final agency action for this Court to review.”);

City of Chicago, 321 F. Supp. 3d at 865-66. Although the Court has

already ruled on these precise issues, nevertheless it will rule

on them once again.

       First, as before, the decision to impose conditions on the

JAG program is the “end result of [the] decision-making process on

this score.” City of Chicago, 321 F. Supp. 3d at 865. Accepting

the grants requires compliance with the conditions, and as a result

the “imposition of these Conditions by the Attorney General is far

from ‘tentative.’” Id. As a result, the first requirement for

finality under the APA is satisfied. See Bennett, 520 U.S. at 177–

78.

       Moreover,   nothing   has   changed    the    Court’s     analysis   with

respect to the second condition. The conditions still “trigger

important legal and practical consequences: They force Chicago to

choose between accepting the award with the Conditions or forgoing

the award in favor of maintaining the City’s policy preferences.”

                                    - 21 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 22 of 47 PageID #:2921



City of Chicago, 321 F. Supp. 3d at 866. See also Abbs v. Sullivan,

963 F.2d 918, 926 (7th Cir. 1992) (finding agency action final

where plaintiff faced “a dilemma: comply with a rule that harms

[it] and that [it] believe[s] to be invalid or violate the rule at

the risk of incurring a heavy penalty”) (citation omitted). Thus,

the second requirement is met. Accordingly, the Court again finds

that   the   decision   to    require   compliance     with   the   challenged

conditions as a condition of accepting Byrne JAG funds constitutes

final agency action that is ripe for judicial review.

       The number of courts that have concluded the same has grown

since this Court’s last opinion on this subject. See, e.g., City

of Los Angeles v. Sessions, 2018 WL 6071071 (C.D. Cal. 2018)

(finding     the   Attorney   General’s   imposition     of   the   challenged

conditions on Byrne JAG funds was final); Oregon v. Trump, 2019 WL

3716932 (D. Or. 2019) (same); City and Cty. of San Francisco v.

Sessions, 349 F. Supp. 3d 924 (N.D. Cal. 2018) (same); City of

Philadelphia v. Sessions, 309 F. Supp. 3d 271, 281–84 (E.D. Pa.

2018) (same); California ex rel. Becerra v. Sessions, 284 F. Supp.

3d 1015, 1030-31 (N.D. Cal. 2018) (same).

                          III.   SUMMARY JUDGMENT

       The Court turns to Chicago’s Motion for Summary Judgment on

Counts I, II, III, IV, and VII. Summary judgment is appropriate

when the movant shows that there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

                                    - 22 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 23 of 47 PageID #:2921



of law.” See FED. R. CIV. P. 56. A court must construe the facts

and draw all reasonable inferences in the light most favorable to

the nonmoving party. Foley v. City of Lafayette, Ind., 359 F.3d

925, 928 (7th Cir. 2004). In ruling on summary judgment, courts do

not determine the truth of disputed matters. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). The Court will begin its

summary judgment analysis with the four repeat conditions the City

is challenging, before turning to the two new conditions in the FY

2018 grants.

                       A.    Four Repeat Conditions

     There   four   repeat    conditions     are   virtually     identical    to

conditions that this Court found unlawful in its summary judgment

ruling on the FY 2017 grants. The similarities are evident:

     The FY 2018 notice condition, like the FY 2017 notice
     condition, requires local governments to provide
     “advance notice to [federal immigration authorities] of
     the scheduled release date and time of a particular
     alien” when federal authorities request it. (See Chicago
     FY 2018 Byrne JAG Award.)

     The FY 2018 access condition, like the FY 2017 access
     condition, requires local governments to permit federal
     immigration agents “access to any State or local
     government   (or   government-contracted)   correctional
     facility… for the purpose [of] interrogat[ing] any alien
     or person believed to be an alien as to his right to be
     or remain in the United States.” (See id.)

     The FY 2018 Section 1373 compliance condition, like the
     FY 2017 Section 1373 compliance condition, requires that
     the recipient comply with 8 U.S.C. § 1373(a) and (b),


                                    - 23 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 24 of 47 PageID #:2921



       and to execute a certification of “compliance” with
       those provisions. (See id.)

       The FY 2018 Section 1644 compliance condition requires
       Chicago to certify compliance with 8 U.S.C. § 1644. This
       condition was not attached to the FY 2017 grants, but
       Section 1664 is materially identical to Section 1373(b).
       Compare 8 U.S.C. § 1644 with 8 U.S.C. § 1373(b); see
       also City & Cty. of San Francisco v. Sessions, 372 F.
       Supp. 3d 928, 938 (N.D. Cal. 2019) (noting that “Section
       1644 contains nearly identical language as Section
       1373”). Defendant recognizes that analysis regarding the
       constitutionality of § 1373 “appl[ies] equally to
       Section 1644.” (Def.’s Mot. at 2.) Accordingly,
       Defendant refers to these conditions jointly as the
       “Section 1373/1644 compliance conditions.” (Id.)

       Moreover, the Attorney General concedes that the four repeat

conditions are “very similar” to the FY 2017 notice, access, and

Section 1373 compliance conditions. (Def.’s Mot. at 2.) Thus, the

Court    concludes       that    the    repeat    conditions        are    materially

identical to the conditions that this Court has already enjoined.

See City & Cty. of San Francisco, 372 F. Supp. 3d at 941 (finding

that    the     FY   2018     “notice,     access,      and      Section   1373/1644

certification conditions remain essentially the same” as their FY

2017 counterparts and holding that those repeat conditions are

unlawful).

       The Court has already ruled that each of the repeat conditions

is unlawful. In its summary judgment opinion on the FY 2017 grants,

this    Court    found   that    the    Attorney       General    lacked   statutory

authority       to   impose     the    notice    and    access     conditions,   and


                                        - 24 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 25 of 47 PageID #:2921



consequently DOJ’s efforts to impose them violated the separation

of powers doctrine and were ultra vires. See City of Chicago, 321

F. Supp. 3d at 874. That decision was bolstered by the Seventh

Circuit’s holding, in the context of upholding the preliminary

injunction, that this Court “did not err in determining that the

City established a likelihood of success on the merits of its

contention that the Attorney General lacked the authority to impose

the notice and access conditions on receipt of the Byrne JAG

grants.” City of Chicago, 888 F.3d at 287. It has been further

bolstered by the Third Circuit’s recent holding that Congress did

not empower the Attorney General to enact the notice and access

provisions. See City of Philadelphia v. Attorney Gen. of United

States, 916 F.3d 276, 291 (3d Cir. 2019). Finally, in its 2018

summary judgment ruling, this Court also found that 8 U.S.C. § 1373

is   unconstitutional    under    the    anticommandeering     doctrine,     and

accordingly, the § 1373 compliance condition is ultra vires as the

Authority General lacks authority to demand compliance with an

unconstitutional statute. See City of Chicago, 321 F. Supp. 3d at

872, 875-76.

      The   Attorney   General    does    not   defend   on   the   merits   its

decision to re-impose conditions in the FY 2018 grants that this

Court found to be unlawful and enjoined. Instead, the Attorney

General merely states that he “respectfully disagrees with those

rulings,” and “incorporate[s] . . . the arguments made previously”

                                    - 25 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 26 of 47 PageID #:2921



in the FY 2017 case. (Def.’s Mot. at 10.) The Attorney General is

presumably preserving his arguments on the repeat conditions as he

awaits the Seventh Circuit’s decision in the appeal of this Court’s

summary judgment opinion. See Chicago v. Barr, 18-2885 (7th Cir.).

      Because the Attorney General agreed that the four repeat

conditions are essentially identical as the condition this Court

already declared unlawful and declined to present any new legal

arguments to defend the four repeat conditions, the Court finds

that Chicago is entitled to summary judgment on these conditions.

As this Court already articulated, the notice and access conditions

are ultra vires, and § 1373 is unconstitutional, rendering the

§ 1373 compliance condition ultra vires. See City of Chicago, 321

F.   Supp.   3d    at   876.    The   Court    grants    summary   judgment    in

Plaintiff’s favor on Counts I and II with respect to the repeat

conditions.

      Additionally, the Court grants summary judgment in Chicago’s

favor on Count IV, in which the City seeks a declaration that

8 U.S.C. § 1644 violates the Tenth Amendment’s anticommandeering

doctrine     and   thus   the    Attorney      General    cannot   impose     the

Section 1644 compliance condition as a condition of accepting

Byrne JAG funds. The Attorney General concedes that 8 U.S.C.

§§ 1373 and 1644 contain essentially identical language, and that

therefore    analysis     regarding     the    constitutionality     of   § 1373

“appl[ies] equally to Section 1644.” (Def.’s Mot. at 2.) As such,

                                      - 26 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 27 of 47 PageID #:2921



the Court’s ruling that § 1373 violates the anticommandeering

doctrine applies equally to § 1644. See City of Chicago, 321 F.

Supp. 3d at 875-76. 8 U.S.C. § 1644 violates the Tenth Amendment’s

anticommandeering doctrine and therefore compliance with § 1644

cannot be imposed as a condition of accepting Byrne JAG funds.

                          B.   Two New Conditions

              1.   Additional certification requirement

      Chicago moves for summary judgment on its claim, contained in

Count I, that the additional certification requirement is ultra

vires. This condition requires the would-be grantee to certify

that it is not subject to or bound by any “law, rule, policy, or

practice” that would “impede the exercise by federal officers of

authority” under 8 U.S.C. §§ 1357(a), 1226(a) or (c), 1231(a), or

1366(1) or (3). (State or Local Government: FY 2018 Certification.)

The City argues that the Attorney General lacks authority to impose

the   additional    certification     requirement      as   a   condition    for

receiving grant funding.

      It is well established that the “power of the purse does not

belong to the Executive Branch.” City of Chicago v. Sessions, 888

F.3d 272, 283 (7th Cir. 2018). The Executive possesses “no inherent

authority as to the grant at issue here to condition the payment

of such federal funds on adherence to its political priorities.”

Id. Spending is instead the domain of Congress. See U.S. Const.

Art. I § 8. If the Executive has spending power, it is because

                                    - 27 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 28 of 47 PageID #:2921



Congress    delegated       that    authority.       Therefore,     whether     the

additional certification requirement is proper depends on whether

Congress   delegated      authority    to    the     Attorney    General    through

statute to impose it. See Whitman v. Am. Trucking Ass’ns, 531 U.S.

457, 472 (2001); City of Arlington, Tex. v. F.C.C., 569 U.S. 290,

297   (2013)      (“[F]or        agencies    charged      with     administering

congressional statutes … the power to act and how they are to act

is authoritatively prescribed by Congress, so that when they act

improperly… what they do is ultra vires.”). Accordingly, the Court

must look to federal statute to determine the Attorney General’s

authority to impose the additional certification requirement.

      Statutory interpretation begins with the plain language of

the statute. United States v. Berkos, 543 F.3d 392, 396 (7th Cir.

2008). A court must “assume that the legislative purpose [of the

statute] is expressed by the ordinary meaning of the words used.”

Id. (citations omitted). Absent clearly expressed Congressional

intent to the contrary, the plain language should be conclusive.

Id. The language and design of the statute as a whole may also

provide    guidance    in    determining       the     plain    meaning    of   its

provisions. Id.

      In   this   round     of   briefing,     DOJ    presented    no     arguments

regarding the source of its statutory authority to impose the

additional certification requirement, and for that reason seems to

have conceded the point. See Bloch v. Frischholz, 587 F.3d 771,

                                      - 28 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 29 of 47 PageID #:2921



784   (7th   Cir.   2009)   (arguments    not   developed     during    summary

judgment are waived). Regardless, because of the importance of the

constitutional principles at issue in this case, the Court will

perform the relevant analysis to determine whether there is indeed

a statutory basis for the Attorney General’s authority to impose

the additional certification requirement.

      The Byrne JAG statute itself, codified at 34 U.S.C. §§ 10151–

10158, does not grant the Attorney General authority to impose the

additional certification requirement. The Seventh Circuit has held

that the Byrne JAG statute does not grant the Attorney General

“the authority to impose conditions that require states or local

governments to assist in immigration enforcement, nor to deny funds

to states or local governments for the failure to comply with those

conditions.” City of Chicago, 888 F.3d at 284. Indeed, the Attorney

General’s ability to depart from the funding distribution formula

mandated by 34 U.S.C. § 10156 is “strictly circumscribed.” City of

Chicago, 888 F.3d at 286. Thus, the Byrne JAG statute cannot be

the source of authority. The City has identified two potential

statutory sources of authority based on the Attorney General’s

briefing in earlier iterations of this case, and the Court will

consider those sources in turn.

      In the FY 2017 Byrne JAG case, the Attorney General argued

that his authority to impose conditions on the Byrne JAG funds

came from 34 U.S.C. § 10102(a)(6). 34 U.S.C. § 10102(a) sets forth

                                    - 29 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 30 of 47 PageID #:2921



the specific, delegated, and general powers of the Assistant

Attorney General (“AAG”) for the Office of Justice Programs,

including    the    authority     to    place       “special    conditions    on     all

grants.” 34 U.S.C. § 10102(a). As the Court will detail in the

next section, this is not a valid source of statutory authority to

impose the additional certification requirement.

       The other potential source of statutory authority is 34 U.S.C.

§ 10153(A)(5)(D), a section of the Byrne JAG statute that allows

the    Attorney     General     to     require       grant     recipients     certify

compliance with “all other applicable Federal laws.” This Court

has interpreted this statute to mean what it “literally says.”

City of Chicago, 321 F. Supp. 3d at 875 (citing Ali v. Fed. Bureau

of Prisons, 552 U.S. 214, 228 (2008)). It declined to adopt

Chicago’s narrow reading of the statute, which would limit the

reach of “all other applicable Federal laws” to mean federal laws

“applicable to federal grantees generally.” Id. Instead, the Court

adopted Defendant’s plain-meaning interpretation of the statute

and meant that “applicable Federal laws” meant “any federal law

that   applies     to   Chicago.”      Id.;   see     also     City   of   Chicago    v.

Sessions, 264 F. Supp. 3d 933, 945 (N.D. Ill. 2017) (“Congress

could expect an entity receiving federal funds to certify its

compliance    with      federal      law…     the    entity     is—independent        of

receiving federal funds—obligated to comply.”).



                                       - 30 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 31 of 47 PageID #:2921



     Chicago argues that it is not obliged to comply with the

statutes listed in the additional certification requirement (let

alone be prohibited from having any laws or policies that “impede”

enforcement of these statutes) because these statutes do not apply

to cities and localities but instead are applicable only to the

federal government. This argument is well taken. The statutes

enumerated in the additional certification requirement—8 U.S.C.

§§ 1226(a) and (c), 1231(a), 1357(a), and 1366(1) and (3)—deal

with the federal government’s authority and obligation to arrest

and detain criminal aliens, remove criminal aliens, interrogate

aliens and perform other investigatory actions without a warrant,

and submit reports to Congressional committees, respectively. None

of these statutes require cities or localities to do anything—they

apply only to the federal government and as a result, the Attorney

General   cannot   require    Chicago    to   “comply”    with   them.   It   is

Congress’ job to attach such conditions to the receipt of federal

grants, and the Executive cannot unilaterally attach conditions to

the receipt of grant funding without express authorization from

Congress. City of Chicago, 888 F.3d at 286. This power has not

been delegated, and thus the additional certification requirement

is ultra vires. The Court grants Chicago’s Motion for Summary

Judgment as to the additional certification requirement.




                                    - 31 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 32 of 47 PageID #:2921



                         2.   Harboring condition

     The Attorney General asserts that Chicago’s challenges to the

harboring condition (contained in Counts I, II, III, and VII)

should be dismissed for failure to state a claim, while the City

moves for summary judgment on those same counts. The harboring

condition   prohibits    grant    recipients     from   making     any   “public

disclosure… of any federal law enforcement information in a direct

or indirect attempt to conceal, harbor, or shield from detection

any fugitive from justice under 18 U.S.C. ch. 49, or any alien who

has come to, entered, or remains in the United States in violation

of 8 U.S.C. ch. 12—without regard to whether such disclosure would

constitute (or could form a predicate for) a violation of 18 U.S.C.

1071 or 1072 or of 8 U.S.C. 1324(a).” (Chicago FY 2018 Byrne JAG

Award.) Chicago contends that Congress did not authorize the

Attorney General to impose the harboring condition, rendering it

ultra vires and a violation of the separation of powers. The

Attorney    General   contends     that   his   authority     to   impose    the

harboring condition is found in 34 U.S.C. § 10102(a).

     First,    the    Attorney     General      asserts     that    34    U.S.C.

§§ 10102(a)(2)     and   (a)(4)     provide     authority    to    impose    the

harboring condition. These sections require the AAG to “maintain

liaison with the executive and judicial branches of the Federal

and State governments in matters relating to criminal justice,”

and “maintain liaison with public and private educational and

                                    - 32 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 33 of 47 PageID #:2921



research    institutions,         State     and   local       governments,    and

governments    of   other     nations      relating   to    criminal   justice.”

34 U.S.C.   §§ 10102(a)(2),        (a)(4).     Citing    to   Merriam-Webster’s

Dictionary, Defendant notes that “liaison” is defined as “a close

bond or connection” or “a person who establishes and maintains

communication for mutual understanding and cooperation.” From this

definition, the Attorney General concludes that Congress charged

the AAG with facilitating cooperation between federal and state

criminal justice authorities—thus conferring a grant of authority

that “encompasses… protecting the confidentiality of federal law

enforcement information provided to state and local agencies.”

(Def.’s Mot. at 12.)

     The plain language of §§ 10102(a)(2) and (a)(4) simply does

not support the Attorney General’s interpretation. The relevant

language    requires    the    AAG    to   “maintain     liaison   with…     State

governments in matters relating to criminal justice.” 34 U.S.C.

§ 10102(a)(2). Nothing in this language indicates a delegation of

authority to place the harboring condition on Byrne JAG grantees.

Sections 10102(a)(2) and (a)(4) are more plausibly read as an

instruction for the AAG to maintain bilateral communications or

act as a point of contact with state and local governments. See

City & Cty. of San Francisco v. Sessions, 372 F. Supp. 3d 928, 944

(N.D. Cal. 2019). Here, the Court agrees with the Northern District

of   California’s      analysis      of    this   same     argument—that     court

                                      - 33 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 34 of 47 PageID #:2921



concluded that DOJ put “far more weight on ‘maintain liaison’ than

it can hold.” See id. at 943-45 (holding that the AAG’s duty to

“maintain liaison” in criminal justice matters does not confer

authority for DOJ to impose the harboring condition). The duty to

“maintain liaison… in matters relating to criminal justice” does

not venture into the authority to impose funding conditions related

to immigration enforcement. And the harboring condition goes far

beyond the authority that the Attorney General claims to have

derived    from     §§ 10102(a)(2)       and     (a)(4)—to      protect      the

confidentiality of federal law enforcement information provided to

state and local agencies. It prohibits disclosure of federal law

enforcement information related to “a direct or indirect attempt”

to harbor not just “fugitives of justice” but also “any alien.”

The language seeks “the broadest coverage possible” by its use of

the term “indirect attempt,” which “has no boundary” and would

presumably up for interpretation by the AAG. City & Cty. of San

Francisco, 372 F. Supp. 3d at 945. Such sweeping authority is

hardly implicit in the AAG’s responsibility to communicate with

and disseminate criminal justice information to various state and

local entities.

     Moreover,     as   the    Seventh    Circuit     has   noted,     Sections

10102(a)(1)-(5) “address the communication and coordination duties

of the Assistant Attorney General.” City of Chicago, 888 F.3d at

285. The Third Circuit joined in that assessment. See City of

                                    - 34 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 35 of 47 PageID #:2921



Philadelphia v. Attorney Gen. of United States, 916 F.3d 276, 288

(3d Cir. 2019) (Finding that 34 U.S.C. §§ 10102(a)(1)-(5) “all

deal    with     the       AAG’s   power      to    disseminate       criminal     justice

information and coordinate with various agencies and officials”

and    noting        “the     ministerial           nature     of     the     powers     in”

§§ 10102(a)(1)-(5).).                 Especially         given         the        “strictly

circumscribed” nature of the Byrne JAG program—the Byrne JAG

statute   “precisely          describes       the    formula     through      which    funds

should be distributed to states and local governments, and imposes

precise limits on the extent to which the Attorney General can

deviate from that distribution”—it would be “inconceivable” that

Congress would have anticipated that the AAG could abrogate that

distribution scheme and deny funds to localities based on a new

condition related to harboring aliens. See City of Chicago, 888

F.3d at 286. After all, Congress “does not alter the fundamental

details   of     a     regulatory      scheme       in   vague      terms    or   ancillary

provisions—it          does    not,     one    might     say,       hide     elephants   in

mouseholes.” City of Chicago, 888 F.3d at 287 (citing Gonzales v.

Oregon, 546 U.S. 243, 267 (2006)). Thus, the structure and design

of the statute as a whole does not support the contention that

“maintain liaison” provides authority for the Attorney General to

impose the harboring condition. Accordingly, this argument fails.

       Second,       the    Attorney    General       contends      that     § 10102(a)(6)

supplies him with the requisite authority to impose the harboring

                                           - 35 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 36 of 47 PageID #:2921



condition. Section 10102(a)(6) states that the AAG shall “exercise

such other powers and functions as may be vested in the Assistant

Attorney General pursuant to this chapter or by delegation of the

Attorney General, including placing special conditions on all

grants, and determining priority purposes for formula grants.” 34

U.S.C. § 10102(a)(6) (emphasis added). The italicized language,

Defendant contends, confers the requisite authority.

     The Seventh Circuit and this Court have already considered

and rejected this argument. As Defendant well knows, in holding

that Chicago had established a likelihood of success on the merits

of its contention that the Attorney General lacked the authority

to impose the FY 2017 notice and access conditions, the Seventh

Circuit characterized Section 10102(a)(6) as follows:

     [Section] 10102(a)(6) is a catch-all provision, simply
     recognizing that the Assistant Attorney General can also
     exercise such other powers and functions as may be vested
     through other sources—either in that Chapter or by
     delegation from the Attorney General. … A clause in a
     catch-all provision at the end of a list of explicit
     powers would be an odd place indeed to put a sweeping
     power to impose any conditions on any grants—a power
     much more significant than all of the duties and powers
     that precede it in the listing, and a power granted to
     the Assistant Attorney General that was not granted to
     the Attorney General. … [T]he Attorney General’s
     argument is that the “including” clause itself is a
     stand-alone grant of authority to the Assistant Attorney
     General to attach any conditions to any grants in that
     subchapter or other subchapters even though that
     authority is not otherwise provided in the chapter and
     is not possessed by the Attorney General. Because that


                                    - 36 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 37 of 47 PageID #:2921



     interpretation is so obviously belied by the plain
     meaning of the word “including,” the Attorney General’s
     position is untenable.

City of Chicago, 888 F.3d at 285. The Attorney General does not

explain why the Seventh Circuit’s analysis of § 10102(a)(6) in the

context of the notice and access conditions should not equally

apply   to   the   harboring     condition.     Defendant    is    not   free    to

disregard the Seventh Circuit’s rulings in its briefings before

this Court. The Seventh Circuit has already held that the statutory

text of § 10102, and the structure of relevant statutes, supports

the conclusion that § 10102(a)(6) does not give the AG broad

authority to impose even reasonable conditions on Byrne JAG grants.

See City of Chicago, 888 F.3d at 287. Accordingly, the harboring

condition exceeds DOJ’s statutory authority, and the Court grants

summary judgment in Chicago’s favor on Counts I and II.

     The City proposes additional arguments as to why the harboring

condition    violates      the   Spending    Clause   and   is    arbitrary     and

capricious under the APA. However, as the Court found before,

granting summary judgment on Counts I, II, and IV affects the

balance of Chicago’s claims. City of Chicago, 321 F. Supp. 3d at

876. The Court need not delve into the arguments regarding the

Spending     Clause   or    whether   this     condition    is    arbitrary     and

capricious, as it has already held that Plaintiff is entitled to

summary judgment on the basis of the harboring clause being ultra



                                      - 37 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 38 of 47 PageID #:2921



vires. Thus, Counts III and VII are dismissed as moot. Count V, in

which Chicago requests a declaration that the City complies with

8 U.S.C. § 1644, is also moot because the Court has declared § 1644

unconstitutional. Id. at 876.

                              IV.   INJUNCTION

     With the merits decided, the Court turns to Chicago’s request

for a permanent injunction. As a reminder, in 2018 this Court

issued a permanent national injunction prohibiting Defendant from

imposing    the    notice,     access,     and    Section 1373      compliance

conditions on the FY 2017 Byrne JAG funds. (Final Judgment and

Order, Chicago v. Sessions, No. 17-cv-5720 (N.D. Ill.), Dkt.

No. 212.) However, at the time the Court issued the permanent

injunction, the Seventh Circuit had stayed the nationwide scope of

the preliminary injunction entered in this case pending an en banc

rehearing. Accordingly, the Court stayed the nationwide scope of

that injunction. Thus, the permanent injunction regarding the

notice, access, and Section 1373 compliance conditions currently

applies only to the FY 2017 funds and Chicago.

     The City now seeks a permanent injunction that prohibits the

Attorney General from imposing the challenged conditions—the four

repeat conditions as well as the harboring condition and additional

certification requirement—in all future years of the Byrne JAG

program. Chicago seeks a “program-wide” injunction—that is, one

that is nationwide in scope. The Court will first consider whether

                                    - 38 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 39 of 47 PageID #:2921



the City is entitled to a permanent injunction and then turn to

the scope of said injunction.

                         A.    Permanent Injunction

     The Court may issue permanent injunctive relief if the moving

party demonstrates:

     (1) that it has suffered an irreparable injury; (2) that
     remedies available at law, such as monetary damages, are
     inadequate to compensate for that injury; (3) that,
     considering the balance of hardships between the
     plaintiff and defendant, a remedy in equity is
     warranted; and (4) that the public interest would not be
     disserved by a permanent injunction.

eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006).

     The    Attorney     General     does   not    engage   with   these     four

requirements in its briefing. Instead, he only argues that any

injunction the Court issues should be limited to Chicago—or, if

the Court issues a national injunction, its application beyond

Chicago should be stayed pending the Seventh Circuit’s decision in

Chicago v. Barr.       Thus, it appears to the Court that the Attorney

General does not object to a permanent injunction of the challenged

conditions. Regardless, Chicago carries the burden to demonstrate

that it is entitled to a permanent injunction, so the Court will

proceed with its analysis without any specific objections from the

Attorney General.

     As    for   the   first   and    second      requirements,    Chicago    has

demonstrated that it has suffered an irreparable injury for which

no available remedies at law can compensate. The City has again

                                     - 39 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 40 of 47 PageID #:2921



submitted an affidavit from Chicago Police Department (“CPD”)

Lieutenant Kevin Hannigan, who explains that if the City complies

with the challenged conditions, undocumented immigrants will be

less likely to interact and cooperate voluntarily with local

police, believing that such contacts could put them or their

families at risk of deportation. (See Hannigan Decl., Dkt. No. 54.)

Lieutenant Hannigan, who has served in the CPD for thirty years,

explains that trust between CPD and immigrant communities would be

“badly damaged” if CPD was seen as “proactive enforcers of federal

civil immigration rules, or volunteering to help ICE prosecute

civil immigration enforcement actions against non-violent, law-

abiding citizens.” (Id. ¶ 6.) As this Court has found before, this

loss of trust is an irreparable harm for which no adequate remedy

at law. See City of Chicago, 321 F. Supp. 3d at 877–78 (citing

Gateway E. Ry. Co. v. Terminal R.R. Ass’n of St. Louis, 35 F.3d

1134, 1140 (7th Cir. 1994) (finding that loss of goodwill can

qualify as an irreparable harm for which there is no adequate

remedy at law)). Money damages cannot remedy a loss of trust. See

City of Chicago, 888 F.3d at 291 (“Such trust, once destroyed by

the   mandated    cooperation    and   communication      with    the   federal

immigration      authorities,    would     not   easily     be   restored.”).

Moreover, a constitutional injury alone can constitute irreparable

harm. See City of Chicago, 321 F. Supp. 3d at 878 (citing 11A

Wright & Miller, Federal Practice & Procedure § 2948.1 (2d ed.

                                    - 40 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 41 of 47 PageID #:2921



1995) (“When an alleged deprivation of a constitutional right is

involved, most courts hold that no further showing of irreparable

injury is necessary.”)). Chicago faces such an injury here, as the

Attorney General subjects the City’s receipt of Byrne JAG funding

on unconstitutionally imposed conditions. Accordingly, Chicago has

demonstrated the first two required elements for a permanent

injunction.

     Third, the balance of hardships weighs in the City’s favor.

As the Seventh Circuit explained, the harm the Attorney General

suffers from an injunction is minimized because “the Attorney

General can distribute the funds without mandating the conditions—

as has been done for over a decade—and nothing in the injunction

prevents any state or local government from coordinating its local

law enforcement with the federal authorities.” City of Chicago,

888 F.3d at 291. Importantly, the Court has found the challenged

conditions    to   be   unlawful,    and   the   Attorney     General    cannot

plausibly    argue   that   being    prevented     from   imposing     unlawful

conditions would present a hardship. As this Court has already

explained, the injunction “does not strip away any option [the

Attorney General] could [lawfully] exercise.” City of Chicago, 321

F. Supp. 3d at 878–79. On the other hand, the impact on Chicago if

forced to comply with the conditions would be “devastating.” City

of Chicago, 888 F.3d at 291. Either Chicago would have to accept

the funds with the unlawful conditions attached, damaging its

                                    - 41 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 42 of 47 PageID #:2921



relationship with its immigrant communities and its crime fighting

capabilities, or Chicago would have to decline the funds entirely.

The City intends to use the FY 2018 funds to increase its Bureau

of Detectives’ capacity to clear violent cases and bring shooters

to justice. (See Am. Compl. ¶ 40.) Without the FY 2018 Byrne JAG

funds, Chicago will not be able to carry out that initiative as

planned.     Thus,    the   continued      application       of    the    challenged

conditions would cause Chicago hardship by unlawfully blocking it

from funds it could otherwise accept—as it has since 2005—without

grievance.

     Fourth     and   finally,     the   public    interest       is   served   by    a

permanent injunction in this case. As before, the Court has found

that the Attorney General failed to administer the Byrne JAG

program    in   conformance       with   the    limited    statutory       authority

Congress affords him. As the Seventh Circuit recently reminded in

this case, the judiciary must act as a check on usurpation of power

by the Executive Branch, and “jealously guard” the separation of

powers. City of Chicago, 888 F.3d at 277. Enjoining the unlawful

conditions      and    checking      the       Executive’s        encroachment       of

congressional power undoubtedly serves the public interest. See

Gordon     v.   Holder,     721     F.3d    638,     653     (D.C.       Cir.   2013)

(“[E]nforcement of an unconstitutional law is always contrary to

the public interest.”).



                                     - 42 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 43 of 47 PageID #:2921



       Thus, Chicago has demonstrated all four requirements for

permanent injunctive relief. Accordingly, the Court finds that

permanent injunctive relief is warranted as to DOJ’s imposition of

the challenged conditions.

                             B.    Scope of Injunction

       The Court turns to its assessment of the appropriate scope of

the    injunction.     As    the   Third    Circuit     recently    observed    in    a

parallel case, “[w]hile there are tried and true standards for

determining when equitable relief is warranted, there is less

authority      regarding      the scope of equitable           relief.”    City      of

Philadelphia v. Attorney Gen. of United States, 916 F.3d 276, 291–

92 (3d Cir. 2019). This is because “when district courts are

properly acting as courts of equity, they have discretion unless

a statute clearly provides otherwise.” United States v. Oakland

Cannabis Buyers’ Co-op., 532 U.S. 483, 496 (2001). The scope of

injunctive relief is dictated by the extent of the violation

established. Califano v. Yamasaki, 442 U.S. 682, 702 (1979).

Injunctive relief should be “no more burdensome to the defendant

than necessary to provide complete relief to the plaintiffs.” Id.

When    a     court   believes      the     underlying    right     to    be   highly

significant, “it may write injunctive relief as broad as the right

itself.” Zamecnik v. Indian Prairie Sch. Dist. No. 204, 636 F.3d

874,    879    (7th   Cir.    2011)       (citing   1    Dan   B.   Dobbs, Law       of

Remedies § 2.4(6), p. 113 (2d ed. 1993)).

                                          - 43 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 44 of 47 PageID #:2921




      The Court’s last injunction was limited to the FY 2017 Byrne

JAG program in the hope that DOJ would not re-impose its unlawful

conditions. It did. To this end, Chicago petitions the Court to

enjoin the imposition of the challenged conditions not just in the

FY 2018 Byrne JAG funds, but in all future years of the Byrne JAG

program. The Attorney General offers no opinion on the subject.

      Given the extent of the violation established, and DOJ’s track

record in this litigation, an injunction that covers all future

years of the Byrne JAG program is appropriate. The nature of injury

here—a violation of the separation of powers doctrine—is highly

significant. See City of Chicago v. Sessions, 888 F.3d 272, 277

(7th Cir. 2018) (“The founders of our country well understood that

the   concentration    of   power      threatens    individual    liberty    and

established a bulwark against such tyranny by creating a separation

of powers among the branches of government. If the Executive Branch

can determine policy, and then use the power of the purse to

mandate   compliance    with    that    policy     by   the   state   and   local

governments, all without the authorization or even acquiescence of

elected legislators, that check against tyranny is forsaken.”).

Unless the Seventh Circuit overturns this Court’s summary judgment

opinion, it will never be permissible for the Attorney General to

impose the challenged conditions on Chicago. And importantly in

this equitable consideration, the Attorney General has shown a

                                    - 44 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 45 of 47 PageID #:2921



willingness to impose unlawful conditions in the next round of

Byrne    JAG    program       administration,          despite        an     injunction

prohibiting those same conditions in the previous year. This action

has imposed a serious cost on the City, as it had to initiate new

litigation after the Attorney General again imposed the four repeat

conditions on the FY 2018 grants. Indeed, DOJ recently released

the Byrne JAG Solicitation for FY 2019, which again contains

several of the challenged conditions. (See Byrne JAG Grant FY 2019

Local Solicitation, Ex. 1 to Pl.’s Mot. to Cite Supp. Authority,

Dkt. No. 75-1.) Thus, it is apparent to the Court that entering an

injunction regarding all future JAG funds is the only way to

prevent Chicago from being forced to litigate the Byrne JAG funding

conditions every year. Enjoining the unlawful conditions for all

future   program      years   is   an    appropriate       remedy      based    on    the

violation established.

      Next,    the    Court   must   determine      the     only      aspect    of    the

injunction that the Attorney General actually contests: whether

the injunction should be limited to Chicago and its sub-grantees,

or   nationwide      in   scope.   The    scope   of    the    FY     2017    permanent

injunction—national but stayed as to its application outside of

Chicago—is currently on appeal before the Seventh Circuit. Yet

district   court     proceedings     do    not    freeze      while    an    appeal    is

pending. See City of Chicago, 321 F. Supp. 3d at 879; City & Cty.

of San Francisco v. Sessions, 372 F. Supp. 3d at 954 (issuing a

                                        - 45 -
    Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 46 of 47 PageID #:2921



permanent injunction as to FY 2018 Byrne JAG conditions while the

court’s decision on 2017 Byrne JAG conditions was still on appeal).

And there have been no changes in facts or law since the FY 2017

preliminary and permanent injunction rulings that would shift this

Court’s understanding of the propriety of a nationwide injunction

in this case. Unless the Seventh Circuit reverses, this Court will

not depart from its earlier analysis, which will preserve the

status quo and the integrity of the pending appeal.

        Accordingly,      the   Court        will    again    issue     a    permanent

nationwide       injunction     as     to    all    six   challenged        conditions.

However, in deference to the Seventh Circuit’s pending decision on

the issue of nationwide injunctions in this case, the Court will

again stay the nationwide scope of the permanent injunction. Stays

are “necessary to mitigate the damage that can be done during the

interim period before a legal issue is finally resolved on its

merits. The goal is to minimize the costs of error.” In re A & F

Enters., Inc. II, 742 F.3d 763, 766 (7th Cir. 2014); see also City

&    Cty.   of   San   Francisco,      372    F.    Supp.    3d   at   954    (granting

injunction in favor of plaintiffs but staying its nationwide scope

while the FY 2017 permanent injunction is pending before the Ninth

Circuit).

                                  V.    CONCLUSION

        For the reasons stated herein, the Attorney General’s Motion

to Dismiss (Dkt. No. 42) is granted in part and denied in part and

                                        - 46 -
 Case: 1:18-cv-06859 Document #: 80 Filed: 09/19/19 Page 47 of 47 PageID #:2921



Chicago’s Motion for Summary Judgment (Dkt. No. 48) is granted in

part and denied in part. The Court grants Chicago’s Motion for

Summary Judgment on Counts I, II, and IV. The Court grants the

Attorney General’s Motion to Dismiss Count VIII with prejudice.

Counts III, V, and VII are dismissed as moot. Count VI remains

pending in this case. Chicago shall advise the Court of how it

intends to proceed with Count VI at the next status hearing in

this case.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 9/19/2019




                                    - 47 -
